EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Atty. Justine Gozzi on 5 August 2021.
The application has been amended as follows: 
In the claims:

(Currently Amended) A dispensing device comprising:
an opening accessing an insertion path thereof;
two opposing surfaces configured to compress a flexible package inserted into the insertion path while moving across the flexible package in two directions; 
an opener configured to bend an opening region of the package out of a plane defined by the flexible package and further configured to cut a distal portion of an opening region of the flexible package; and
a dispensing surface [[in]] intersecting the plane defined by the flexible package configured to impart heat to a serving receptacle, and a processing unit configured to heat and move the dispensing surface, wherein the dispensing surface is moveable between a first dispensing position and a second feeding position. 
(Currently Amended) The dispensing device of claim 16, wherein the plane defined by the flexible package comprises a vertical plane, wherein intersects the 
(Currently Amended) A method of dispensing product from a flexible package, comprising:
inserting a flexible package into an insertion path within an internal chamber of a dispensing device, the dispensing device including a dispensing surface intersecting [[in]] a 
compressively contacting the flexible package between two opposing surfaces while moving across the flexible package in a first direction; 
bending an opening region of the package out of the plane defined by the flexible package; 
cutting a distal portion of an opening region of the flexible package; and
compressively contacting the flexible package between the two opposing surfaces while moving across the flexible package in a second direction. 
(Currently Amended) The method of claim 22, further comprising holding the flexible package such that the plane defined by the flexible package defines a vertical plane, wherein the two directions comprise a vertically upward direction and a vertically downward direction and wherein the first and second surfaces temporarily maintain compressive contact after moving in the upward direction. 
(Currently Amended) The method of claim 22, further comprising holding the flexible package such that the plane defined by the flexible package defines a vertical plane;
maintaining compressive contact with the package after moving in a direction away from an opening region of the flexible package;
catching, in a catch tray disposed out of the vertical plane defined by the package, the distal portion of the opening region of the package;
heating, by the dispensing surface, the serving receptacle in the plane defined by the flexible package; and 
dispensing the product into the serving receptacle.  

Specification Amendments:
Please replace the paragraph from page 30, line 30 through page 31, line 6 as follows:
As shown, the catch tray 902 can be a generally planar surface that extends at an angle toward the vertical plane defined by the package 102 and is disposed below a lower edge of the package 102 while the package 102 is in the dispensing position. The catch tray 902 may be moving or 9A, the catch tray 902 is stationary and does not move relative to the dispenser 100 as a whole. If desired, the catch tray can be caused to move to be within the vertical plane of the package during removal of the distal portion 904 of package 102, and once the distal portion 904 has been received therein, be moved to outside of the vertical plan of the package. In the embodiment shown in FIGS. 9A-9C, the catch tray 902 is nonmoving and is disposed out of the vertical plane defined by the package 102, such that when the product exits the package 102 out of the opening, the product passes by the catch tray 902 and into the serving receptacle 106.
Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Independent claims 1 and 22 have been amended to include previously indicated allowable subject matter from claim 3, now cancelled.
The claims have also been amended for clarity pursuant to an interview.
Claims 1, 2, 6, 9-11, 14, 16, 18, 20-24, 26, 27, 33, 35 and 37-40 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL J MELARAGNO whose telephone number is (571)270-7735.  The examiner can normally be reached on Mon - Fri: 8 am - 5 pm +/- flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on (571) 272-4459.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MJM/Examiner, Art Unit 3754    

/PAUL R DURAND/Supervisory Patent Examiner, Art Unit 3754                                                                                                                                                                                                        08/12/2021